Citation Nr: 0007658	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
psychiatric disability.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the cervical spine during the period 
from April 29, 1993, to September 21, 1998, and in excess of 
10 percent beginning September 22, 1998.

4.  Entitlement to a rating in excess of 10 percent for 
bronchitis during the period from April 29, 1993, to 
September 21, 1998, and to a compensable rating beginning 
September 22, 1998.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right wrist.

6.  Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981 
and from December 1981 to April 1986.  This case was remanded 
by the Board of Veterans' Appeals (Board) in January 1998 to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development, to include 
attempting to determine whether the veteran desired a 
personal hearing at the RO.  A letter was sent to the veteran 
by VA in February 1998 requesting that she inform VA if she 
still wished to attend a personal hearing at the RO; since no 
respond was received from the veteran indicating a desire for 
a RO hearing, the Board concludes that the veteran does not 
desire a personal hearing.  The case is again before the 
Board for adjudication.

While the case was in remand status, a May 1999 rating 
decision reduced the 20 percent evaluation for traumatic 
arthritis of the cervical spine to 10 percent and reduced the 
10 percent evaluation for bronchitis to a noncompensable 
evaluation; both of these actions became effective on 
September 22, 1998.  The case was returned to the Board in 
January 2000.





FINDINGS OF FACT

1.  Service connection was denied for psychiatric disability 
in an unappealed rating decision dated in January 1987.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the January 1987 
rating decision.

3.  The veteran's claim for service connection for residuals 
of a right ankle injury is not plausible.

4.  The limitation of motion of the cervical spine prior to 
September 22, 1998 did not more nearly approximate severe 
than moderate.

5.  Improvement was shown in range of motion of the cervical 
spine beginning September 22, 1998, with no more than slight 
limitation of motion.

6.  The veteran's chronic bronchitis is not more than 
moderate.

7.  Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) was 79 percent of predicted 
on VA examination on September 22, 1998.

8.  There is no significant limitation of motion of the right 
wrist.

9.  Service connection is in effect for migraine headaches, 
evaluated as 50 percent disabling; and for traumatic 
arthritis of the cervical spine, bronchitis, and residuals of 
a right wrist fracture; the combined rating is 60 percent.

10.  The veteran has completed high school.

11.  The veteran has worked as a security guard and as a 
computer operator; she last worked full-time in January 1993.

12.  The veteran's service-connected disabilities are not 
severe enough to effectively preclude all forms of 
substantially gainful employment consistent with her 
educational background and work experience.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for psychiatric disability has not 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a right ankle 
injury.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The requirements for an evaluation in excess of 20 
percent rating for traumatic arthritis of the cervical spine 
from April 29, 1993, to September 21, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5010, 5290 (1998).

4.  The criteria for reduction of the veteran's 20 percent 
rating to 10 percent for traumatic arthritis of the cervical 
spine were met at the time of the decision reducing that 
rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.344, 
4.71a, Diagnostic Codes 5010, 5290 (1999).

5.  The criteria for an evaluation in excess of 10 percent 
for bronchitis from April 29, 1993, to September 22, 1998, 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6600 (1996).

6.  The criteria for reduction of the veteran's 10 percent 
rating to a noncompensable evaluation for bronchitis were not 
met at the time of the decision reducing that rating.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.97, 
Diagnostic Code 6600 (1999).

7.  The criteria for a compensable evaluation for residuals 
of a fracture of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5215 (1999).

8.  The requirements for a total rating based on 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991). 

Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).

Service incurrence of a psychosis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may be granted for any disease diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service connection was denied for psychiatric disability by 
rating decision dated in January 1987 because acquired 
psychiatric disability was not shown by the evidence of 
record.  The veteran was notified of the decision in February 
1987 and did not file a timely appeal.

Evidence on file at the time of the January 1987 rating 
decision consisted of the veteran's service medical records 
and an August 1986 VA examination report.  The veteran's 
service medical records reveal that an adjustment disorder 
with mixed emotional features, borderline personality traits, 
and alcohol abuse were diagnosed in November 1984.  She 
complained on VA examination in August 1986 of a nervous 
condition.  She said that she had seen a psychiatrist in 1984 
because she was working 18 hour days and was under a great 
deal of stress; she was diagnosed with an adjustment 
disorder, was given some time off, and was able to return to 
her duties without any difficulties.  She denied difficulty 
sleeping, depression, or psychotic symptomatology.  On mental 
status examination, the veteran's mood was neutral and her 
affect was full and appropriate.  She was fully oriented, and 
her insight and judgment were intact.  No psychiatric 
disability was diagnosed.

Evidence received by VA since January 1987 includes private 
medical records beginning in October 1987, VA outpatient 
records beginning in January 1988, VA examination reports 
beginning in August 1988, and statements by and on behalf of 
the veteran.

VA outpatient records reveal that the veteran was seen in 
psychiatric services beginning in March 1989.  An adjustment 
disorder with mixed features and dysthymia, rule out major 
depression, were diagnosed in February 1992; major depression 
was diagnosed beginning in March 1992.  Major depression vs. 
dysthymic disorder and personality disorder, not otherwise 
specified, were diagnosed by Lee Howard, Ph.D., in July 1993.  
August 1994 records from Netcare reveal that the veteran was 
initially seen from 1973-1976 for improving self esteem, 
increasing social interactions, and coping with increased 
family discord; she was not seen again until February 1993.

The medical evidence added to the record documents the 
presence of psychiatric disease more than a year after final 
service discharge in April 1986.  It does not suggest that 
any psychiatric disease was present in service, that a 
psychosis was manifested within a year of the veteran's 
discharge from service or that any current psychiatric 
disorder is etiologically related to service or service-
connected disability.  Therefore, the medical evidence added 
to the record since the January 1987 rating decision is not 
material. 

The lay statements by and on the appellant's behalf are to 
the effect that the veteran's psychiatric disability is 
etiologically related to service or service-connected 
disability.  These lay assertions of medical causation cannot 
serve as a predicate to reopen the claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the claim for 
service connection for psychiatric disability has not been 
reopened.

Service Connection

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.
Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The veteran's service medical records reveal that a right 
ankle sprain was noted in February and March 1983.

No complaint, finding, or diagnosis of a right ankle 
disability is recorded in the post-service medical evidence 
on file, including VA examination reports beginning in August 
1986, private medical records beginning in October 1987, and 
VA outpatient records beginning in January 1988.  The 
evidence of a current right ankle disability is limited to 
the veteran's own statements.  As a lay person, she is not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Since there is no 
competent evidence of a current right ankle disability, the 
Board finds that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that her claim for service 
connection for residuals of a right ankle injury is well 
grounded.

Evaluations

Initially, the Board notes that the veteran's evaluation 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  Further, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

The veteran's cervical arthritis is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5010 for traumatic arthritis.  
According to this code, arthritis, due to trauma, 
substantiated by X-ray findings, is to be rated as for 
degenerative arthritis under Diagnostic Code 5003.  According 
to Diagnostic Code 5003, degenerative arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

A 10 percent evaluation is assigned for slight limitation of 
motion of the cervical spine; a 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine; a 30 percent evaluation is warranted for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

The veteran complained on VA examination in August 1993 of a 
history of back pain after an injury in 1992 in which she was 
carrying too much weight and developed pain between her 
shoulder blades; she felt a tearing pain into her neck and 
right leg, so much so that it hurt her to breath.  She was 
diagnosed as having a partial myofascial pain syndrome.  On 
physical examination, her neck was considered unremarkable.  
The examiner's impressions included migraine cephalgia but 
did not include cervical spine disability.

On VA examination in September 1995, cervical flexion was 25 
degrees, extension was 60 degrees, lateral bending was 20 
degrees on each side, and bilateral rotation was 0 degrees.  
X-rays of the cervical spine in September 1995 were normal.  
On VA examination in March 1996, flexion, extension, 
bilateral lateral bending, and bilateral rotation of the 
cervical spine were all to 30 degrees.  Mechanical neck pain 
was diagnosed.  

The veteran's complaints on VA examination in September 1998 
included neck pain and stiffness.  Physical examination 
revealed neck range of motion that was considered to be 80 
percent of normal, with flexion to 40 degrees, extension to 
45 degrees, lateral bending to 35 degrees on each side, and 
bilateral rotation to 60 degrees.  X-rays of the cervical 
spine were considered normal.  Chronic cervical strain was 
diagnosed.  The examiner indicated that there was no 
weakness, pain or functional loss due to pain and that the 
impact of the veteran's cervical disability on her 
employability was not substantial since the examination and 
X-ray findings were normal.

The Board initially notes that the provisions of 38 C.F.R. § 
3.105(e) (1999) are not for application in the instant case, 
since the May 1999 reductions in the evaluations assigned the 
veteran's traumatic arthritis of the cervical spine and 
bronchitis did not result in a reduction or discontinuance of 
compensation payments being made.  With respect to whether 
the evidential requirements for reducing the evaluation have 
been met, the Board notes that 38 C.F.R. § 3.344(a) regarding 
stabilization of disability ratings is for application, since 
both the 20 percent evaluation for cervical arthritis and the 
10 percent evaluation for bronchitis had been in effect for a 
period in excess of five years.  See 38 C.F.R. § 3.344(c) 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

According to 38 C.F.R. § 3.344(a), those examinations that 
are less complete than those on which payments were 
authorized or continued may not serve as a basis to reduce an 
evaluation.  The regulation further provides that ratings as 
a result of diseases subject to temporary or episodic 
improvement may not be reduced on any one examination, except 
in those instances where all the evidence of record warrants 
the conclusion that sustained improvement has been 
demonstrated, and that with a showing of material 
improvement, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.

The above record reveals that the veteran had cervical spine 
pain and limitation of motion when examined in September 1995 
and March 1996.  Motion of the neck in September 1995 and 
March 1996 included flexion to at least 25 degrees, extension 
to at least 30 degrees, side bending to at least 20 degrees, 
and rotation to zero degrees in September 1995 and to 30 
degrees in March 1996.  She complained of pain on movement in 
September 1995.  It was noted in March 1996 that there was no 
tenderness to palpation of the paracervical muscles.  
Additionally, no cervical arthritis or other abnormality was 
seen on X-rays of the cervical spine in September 1995.  In 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995); the 
Board has considered the provisions of 38 C.F.R. § 4.40 
concerning disability factors such as lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning disability factors such as weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity.  However, the examination 
reports do not document weakened movement, incoordination, 
excess fatigability or additional limitation of function 
during flare-ups or on repeated use.  Although they do 
document the veteran's complaints of pain and the presence of 
limitation of motion, they do not show that there was 
limitation of motion in excess of the recorded results of the 
range of motion testing discussed above.  Therefore, the 
Board has determined that when all pertinent disability 
factors are taken into account, the limitation of motion did 
not more nearly approximate severe than moderate.  Therefore, 
an evaluation in excess of 20 percent is not warranted for 
the period prior to September 22, 1998.

When examined by VA on September 22, 1998, there was improved 
range of motion of the cervical spine, and it was noted that 
motion was 80 percent of normal.  Flexion was to 40 degrees, 
extension to 45 degrees, bilateral side bending to 35 
degrees, and bilateral rotation to 60 degrees.  X-rays of the 
cervical spine in September 1998 were considered to be within 
normal limits.  The examiner noted that there was no evidence 
of weakness, pain, or functional loss due to pain.  
Therefore, the Board concludes that even with consideration 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions 
of 38 C.F.R. §§ 4.40, 4.45, the VA examination report 
establishes improvement in the condition of the veteran's 
cervical spine disability to the extent that the limitation 
of motion more nearly approximated slight than moderate.  The 
Board notes that the September 1998 VA examination included 
clinical and X-ray examinations.  The examiner recorded the 
veteran's complaints and reported more detailed information, 
to include an assessment of functional impairment due to 
weakness and pain, than that recorded in the evidence upon 
which the 20 percent rating was assigned and continued.  
Consequently, the reduction from 20 to 10 percent, effective 
September 22, 1998, was warranted.  

The veteran is currently assigned a 10 percent evaluation for 
respiratory disability under Diagnostic Code 6600.  Effective 
October 7, 1996, during the course of this appeal, the 
schedular rating criteria for the evaluation of pulmonary 
disabilities were changed.  61 Fed. Reg. 46727 (1996).  When 
the governing law or regulations change during the course of 
an appeal, the most favorable version will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
VAOPGCPREC 11-97 at 1. This determination depends on the 
facts of the particular case and therefore is made on a case-
by-case basis.  VAOPGCPREC 11-97 at 2.

However, where compensation is awarded or increased "pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase...shall not be earlier than the 
effective date of the Act or administrative issue." Rhodan v. 
West, 12 Vet. App. 55, 57 (1998) (Haywood v. West, No. 97-
25).  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114(a) (1999).  This precludes the application of a later 
liberalizing law prior to the effective date thereof.

Accordingly, the former criteria, if more favorable to the 
veteran's claim, may be applied for the period prior to and 
from the effective date of the change in the criteria, but 
the new criteria may not be applied to the period prior to 
the effective date above.

Under the former criteria, a 10 percent evaluation was 
assigned for chronic bronchitis that was moderate, with 
considerable night or morning coughing, slight dyspnea on 
exercise, and scattered bilateral rales; a 30 percent 
evaluation was warranted for moderately severe bronchitis 
with persistent coughing at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exertion, 
rales throughout the chest, and beginning chronic airway 
obstruction.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).

Under the amended criteria, a 10 percent evaluation is 
warranted for chronic bronchitis when FEV-1 or FEV-1/Forced 
Vital Capacity (FVC) is 71-80 percent of predicted, or DLCO 
(SB) is 66-80 percent of predicted; a 30 percent evaluation 
is warranted for chronic bronchitis when FEV-1 or FEV-1/FVC 
is 56-70 percent of predicted or DLCO (SB) is 56-65 percent 
of predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).

On VA examination in August 1993, the veteran noted a history 
of intermittent and recurrent bronchitis.  She said that she 
was able to walk one block and climb one flight of stairs 
without shortness of breath.  She was a smoker.  Respiratory 
system examination did not reveal any abnormality.  Chest X-
rays were normal.  Recurrent bronchitis, with no evidence of 
chronic obstructive pulmonary disease, was diagnosed.  
Pulmonary function studies in August 1993 revealed  that FEV-
1 was 60 percent of predicted and FEV-1/FVC was 114 percent; 
the results were interpreted as showing moderate restrictive 
airway disease.

On VA neurological examination in September 1995, the 
veteran's complaints included shortness of breath, which was 
worse in the morning and was associated with a cough 
productive of green sputum, which cleared throughout the day.  
The veteran's lungs were clear to auscultation and 
percussion.

On VA pulmonary evaluation in September 1998, the veteran 
denied any respiratory symptoms, including coughing, 
congestion, sputum production, pleurisy or wheezing.  She 
smoked approximately one pack of cigarettes a day.  Physical 
examination revealed that her lungs were clear; and no 
cyanosis, clubbing, or edema was noted.  A chest X-ray was 
considered to be within normal limits.  The diagnosis was no 
significant pulmonary disease.  Pulmonary function tests in 
September 1998 revealed that FEV-1 was 89 percent of 
predicted, FEV-1/FVC was 84 percent, and DLCO (SB) was 79 
percent of predicted.  It was noted that there was a normal 
spirometry without obstructive airway disease, that there was 
no response to bronchodilator therapy, that lung volumes 
showed the possibility of mild air trapping, and that there 
was a normal DLCO and FVC.  

The medical evidence reveals that VA examinations in August 
1993 and September 1995 did not show more than moderate 
chronic bronchitis, with no clinical evidence of persistent 
coughing throughout the day, considerable expectoration, 
rales, and beginning chronic airway obstruction.  In fact, 
chest X-rays were normal in August 1993, and the veteran's 
lungs were clear to auscultation and percussion in September 
1995.  

When examined by VA on September 22, 1998, the veteran 
indicated that she did not have any pulmonary symptomatology, 
and no significant pulmonary symptoms were found on 
examination.  However, pulmonary function studies showed DLCO 
(SB) to be 79 percent of predicted, which warrants a 10 
percent evaluation under the new rating criteria for 
bronchitis.  Consequently, the reduction from 10 percent to 
noncompensable by the RO in May 1999 was not justified by the 
evidence of record.  A rating in excess of 10 percent was not 
warranted by the September 1998 findings because the veteran 
denied any respiratory symptoms, including coughing, 
congestion, sputum production, pleurisy or wheezing, and 
because FEV-1 and FEV-1/FVC were greater than 80 percent.

On VA orthopedic examination in August 1993, the veteran said 
that she did not have any significant problems with her right 
wrist.  Physical examination of the wrist did not reveal any 
gross abnormalities.  There was slightly decreased range of 
motion of the wrist with dorsiflexion to 45 degrees on the 
right, compared to 60 degrees on the left.  Volar flexion was 
60 degrees bilaterally, with ulnar and radial deviation equal 
on both sides at 25 and 20 degrees, respectively.  It was 
noted that X-rays of the right wrist showed questionable 
changes consistent with an old fracture deformity of the 
right wrist.  The impression was status post fracture, 
probably Colles type, of the right wrist.  

On VA orthopedic examination in September 1998, the veteran 
complained of mild stiffness and discomfort of the right 
wrist.  Physical examination revealed full range of motion of 
the right wrist with dorsiflexion and palmar flexion to 60 
degrees, radial deviation to 20 degrees, ulnar deviation to 
30 degrees, and supination and pronation to 80 degrees.  X-
rays of the right wrist were considered normal.  The 
diagnosis was status post right wrist fracture with normal 
examination and X-rays.  It was noted that there was no 
weakness, pain, or functional loss due to pain.  The examiner 
felt that any additional limits on the veteran's functional 
ability due to repeated use or during flare-ups were probably 
on a functional basis and not related to any objective 
impairment.

To warrant a 10 percent evaluation for limitation of motion 
of either wrist, dorsiflexion must either be less than 15 
degrees or palmar flexion must be limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

VA examinations in August 1993 and September 1998 showed that 
dorsiflexion of the right wrist was to at least 45 degrees 
and palmar flexion was to 60 degrees.  Additionally, it was 
noted by the examiner in September 1998 that there was no 
weakness, pain, or functional loss due to pain and that any 
additional limits on the veteran's functional ability due to 
repeated use or during flare-ups were probably on a 
functional basis and not related to any objective impairment.  
Consequently, the disability picture for the veteran's 
residuals of a fracture of the right wrist does not warrant a 
compensable evaluation under Diagnostic Code 5215, even when 
DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45 are 
taken into consideration.

The Board has also considered whether the above increased 
rating claims should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1999).  The 
record reflects that the veteran has not required 
hospitalization for her service-connected cervical spine 
disability, bronchitis, or right wrist disability and that 
the manifestations of each of these disabilities are those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment resulting from any of these disabilities would be 
in excess of that contemplated by the assigned rating.  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted.

Total Rating

To warrant a total rating based on unemployability, the 
veteran must have service-connected disability or 
disabilities that are severe enough, in light of her 
educational background and employment history, to render her 
unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.  According to 
the evidence on file, the veteran has completed high school 
and has worked as a security guard and a computer operator.  
She last worked full-time in January 1993.

The veteran is service connected for migraine headaches, 
traumatic arthritis of the cervical spine, bronchitis, and 
residuals of a right wrist fracture; her combined rating is 
60 percent.  Therefore, she does not meet the minimum 
schedular requirements for a total rating under 38 C.F.R. 
§ 4.16(a), which requires that if there are two or more 
disabilities at least one disability must be rated as 40 
percent disabling or greater and the combined evaluation must 
be at least 70 percent disabling.  Although the veteran was 
awarded Social Security Administration disability benefits in 
a January 1995 determination, with benefits effective in 
January 1993, the primary diagnosis was affective disorders 
and the secondary diagnosis was personality disorders.  Since 
the veteran is not service connected for affective or 
personality disorders, these disabilities are not for 
consideration in the determination of whether she is entitled 
to a total rating based on unemployability.  

When examined in August 1993, the veteran said that she had 
monthly headaches, seemingly related to her menses, which 
lasted 2-3 days at a time.  The diagnosis was migraine 
cephalgia, infrequent.  Her bronchitis was described as 
involving moderately restrictive airway disease.  There was a 
slight decrease in range of motion of the right wrist, with 
dorsiflexion to 45 degrees and volar flexion to 60 degrees.  
Her neck was noted to be unremarkable in August 1993.  There 
was limitation of motion of the cervical spine in September 
1995, with flexion of 25 degrees and extension of 60 degrees; 
X-rays of the cervical spine in September 1995 were 
considered normal.  The veteran's lungs were clear to 
auscultation and percussion.  When seen in March 1996, the 
veteran said that her headaches occurred approximately 3 
times a month for about 3 days at a time and rendered her 
nonfunctional.  She could sometimes abort a headache if she 
took Darvocet when it started.  The impressions were migraine 
headaches, incapacitating when they occur, and mechanical 
neck problem.  When examined by VA in September 1998, the 
veteran denied respiratory symptoms and there was no evidence 
of functional loss due to pain from the veteran's cervical 
spine and right wrist disabilities.  As explained above, the 
pulmonary functions studies in September 1998 evidence 
disability only at the 10 percent level.  X-rays of the 
chest, right wrist, and cervical spine were all negative.  

The above medical evidence reveals that although the 
veteran's service-connected disabilities cause some 
functional impairment, they are not severe enough to preclude 
the veteran from obtaining or maintaining any form of 
substantially gainful employment consistent with her 
education and industrial background.  In this regard the 
Board notes that her headaches were described as occurring 
only once a month in August 1993, and although they were more 
frequent when she was examined in March 1996, she said that 
they could sometimes abort them when she took medication at 
the start of a headache.  Her other service-connected 
disabilities are not productive of functional impairment 
which would prevent her from obtaining substantially gainful 
employment in a sedentary or light manual position consistent 
with her education and industrial background.  The Board 
specifically notes that there is no basis for concluding that 
the service-connected disabilities would preclude the veteran 
from obtaining or maintaining employment as a computer 
operator.


ORDER

The veteran's application to reopen her claim for service 
connection for psychiatric disability is denied.

Service connection for residuals of a right ankle injury is 
denied.

A rating in excess of 20 percent for traumatic arthritis of 
the cervical spine from April 29, 1993, to September 21, 
1998, is denied.

A rating in excess of 10 percent for traumatic arthritis of 
the cervical spine beginning on September 22, 1998, is 
denied.

A rating in excess of 10 percent for bronchitis is denied.

Restoration of a 10 percent for bronchitis, effective 
September 22, 1998, the date of the reduction, is granted.

A compensable evaluation for residuals of a fracture of the 
right wrist is denied.

A total disability rating based on unemployability due to 
service-connected disabilities is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

